DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (GB Patent #2467385) in view of Winter (US Patent #2444319).
For Claims 1 and 10, figures 1 and 11-15 or Hughes ‘385 disclose an assembly comprising: a pivotally mounted first part (7) including a first engagement surface (20) which defines a swept volume as the first par moves; a pivotally mounted second part (11) including a second engagement surface, the second part being movable between: a 
For Claim 2, figures 1 and 11-15 or Hughes ‘385 disclose that the second part in the unlocked condition the engagement surface is outside of the swept volume.
For Claim 3, figures 1 and 11-15 or Hughes ‘385 disclose a biasing device arranged to bias the second part to remain in one or more of the locked condition and the unlocked condition.
For Claim 4, figures 1 and 11-15 or Hughes ‘385 disclose that the second part (11) defines a generally circular major peripheral surface which extends around the pivot axis of the second part and which defines the second engagement surface.
For Claim 5, figures 1 and 11-15 or Hughes ‘385 disclose that the first part (7) includes a recess surface (20) which defines the first engagement surface.
For Claim 6, figures 1 and 11-15 or Hughes ‘385 disclose that the second part includes a recessed surface which defines a passageway for movement of the first part when the second part is in the unlocked condition.
For Claim 7, figures 1 and 11-15 or Hughes ‘385 disclose that the recessed surface of the first part (7) is generally arc shaped.
For Claim 8, figures 1 and 11-15 or Hughes ‘385 disclose that the radius of peripheral surface portion of the second part corresponds to the radius of the recessed surface of the first part.
For Claim 9, figures 1 and 11-15 or Hughes ‘385 disclose that the first engagement surface includes a ramped or stepped region opening onto the peripheral surface thereof. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        9/29/2021